PER CURIAM.
We affirm the trial court’s denial of appellant’s motion to correct an illegal sentence, claiming additional jail credit. The record before the trial court does not show entitlement to relief. See Gethers v. State, 798 So.2d 829, 832-33 (Fla. 4th DCA 2001), decision approved, 838 So.2d 504, 508 (Fla.2003). Our affirmance is without prejudice to the defendant filing a motion for post-conviction relief pursuant to rule 3.850, or a facially sufficient rule 3.800 motion in which he can show that his detention in the Miami-Dade County Jail was due solely to the charges in this case.

Affirmed.

WARNER, POLEN and LEVINE, JJ„ concur.